Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaujot (US Pub App 2017/0297471).

Regarding claim 1, Beaujot discloses a material-conveying system comprising: 
a conveyor (78) for conveying material to a bin (72B) (Fig.28); and 
a conveyor positioning system associated with the conveyor (Para.74), wherein the conveyor positioning system comprises a processor for positioning the conveyor relative to the bin (Para.74) by computing the distance from the conveyor to the bin as well as the angle of approach (steers) to avoid obstacles (bins) when approaching the bin and wherein the processor is also configured to output an elevation signal to raise the conveyor (Para.72-76).

Regarding claim 2, Beaujot further discloses the conveyor comprises a spout and wherein the bin comprises an opening, and wherein the conveyor positioning system positions the spout of the conveyor over the opening of the bin (Fig.28).

Regarding claim 3, Beaujot further discloses the conveyor positioning system comprises a Global Navigation Satellite System - Real Time Kinematic (GNSS-RTK) positioning system that includes a fixed base station and a GNSS receiver on the conveyor (GPS, Para.39).

Regarding claim 5, Beaujot further discloses the user interface of the mobile device enables a user to select one of a plurality of bins to approach (Para.74, Fig.29).

Regarding claim 6, Beaujot further discloses the processor is configured to generate a conveyor fold signal (Para.72) to fold the conveyor (Fig.28) into a transport position or unfold into an operating position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Beaujot (US Pub App 2017/0297471) in view of Rosa (US Pub App 2015/0287149).

Regarding claim 4, Beaujot further discloses enabling a user to cause the conveyor positioning system to position the spout of the conveyor over the opening of the bin (Fig.28, Para.74).

Rosa teaches a crop yield per location measurer including wireless communication with mobile communication devices (Para.14).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to have modified Beaujot to use a mobile device wirelessly connected to the GNSS-RTK positioning system, wherein the mobile device has a display screen to display a user interface in view of Rosa in order to provide the user with more automated information in order to ease the burden of the user.

Regarding claim 7, Beaujot further discloses the conveyor positioning system comprises a stereoscopic camera subsystem and wherein the processor receives camera signals and executes a machine vision algorithm to process the camera signals to position the conveyor relative to the bin.
Beaujot does not further specifically disclose the camera is a stereoscopic camera subsystem.
Rosa teaches a crop yield per location measurer with an optical sensor array (298) that can be a stereoscopic system with multiple 2D cameras (Para.34).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to have modified Beaujot to use the camera system as taught by Rosa, so as to achieve a reliable camera system using an old and well known camera system known to be used in a similar environment.  Specifically, the camera system of Rosa would be used in an to obtain a camera view similar to the binocular vision of humans.  Furthermore, the choice to use the camera system taught by Rosa amounts to no more than the obvious simple .

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Beaujot (US Pub App 2017/0297471) in view of Scholer (US Pub App 2017/0235471).

Regarding claim 8, Beaujot not further specifically disclose the conveyor positioning system comprises a LIDAR subsystem.
Scholer teaches a harvesting machine capable of automatic adjustment comprising a LIDAR (Para.15).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to have modified Beaujot in view of Scholer to include a LIDAR subsystem in order to provide the user with more automated information in order to ease the burden of the user.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Beaujot (US Pub App 2017/0297471) in view of Teichrob (US Pub App 2015/0353291).

Regarding claim 9, Beaujot does not further specifically disclose an angle sensor for providing an angle signal to the processor to prevent the conveyor from being inclined too steeply.
Teichrob teaches a control system for material handling conveyor vehicle wherein several sets of sensors are used to position the conveyor as needed, including angle sensors (513) (Para.99).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to have modified Beaujot in view of Teichrob to include angle sensors in .

Claims 10-11, 14, 17 and 20-21 rejected under 35 U.S.C. 103 as being unpatentable over Beaujot (US Pub App 2017/0297471) in view of Arandorenko (US Pub App 2018/0314261).

Regarding claim 10, Beaujot does not further specifically disclose a memory storing a map of obstacles to enable the processor to avoid the obstacles when approaching the bin.
Arandorenko teaches obstacle detection for a mobile automation apparatus including creating local map that is reviewed by a controller to determine whether or not an obstacle is present (Para.86).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to have modified Beaujot in view of Arandorenko to include a memory storing a map of obstacles to enable the processor to avoid the obstacles when approaching the bin in order to provide the user with more automated information in order to ease the burden of the user.


Regarding claim 11, Beaujot discloses a method of positioning a conveyor relative to a bin, the method comprising: 
moving the conveyor to the bin by (Para.72); 
identifying the bin to approach (Para.75);
determining a distance and an angle of approach from a spout of the conveyor to an opening of the bin (Para.74, Fig.28); and
raising the conveyor until the conveyor clears a height of the bin (Para.73); and 


Beaujot does not further specifically disclose storing a map of obstacles to enable the conveyor to avoid the obstacles when approaching the bin.
Arandorenko teaches obstacle detection for a mobile automation apparatus including creating local map that is reviewed by a controller to determine whether or not an obstacle is present (Para.86).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to have modified Beaujot in view of Arandorenko to include storing a map of obstacles to enable the conveyor to avoid the obstacles when approaching the bin in order to provide the user with more automated information in order to ease the burden of the user.

Regarding claim 14, Beaujot further discloses positioning is performed using a GNSS- RTK positioning system (GPS, Para.39).

Regarding claim 17, Beaujot further discloses generating a conveyor fold signal (Para.72) to fold the conveyor into a transport position or unfold into an operating position (Fig.28).

Regarding claim 20, Beaujot further teaches drawing the obstacles on the map (Arandorenko, Para.86). 

Regarding claim 21, Beaujot further discloses defining a preferred route that the conveyor is to follow when approaching the bin (Para.75).

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Beaujot (US Pub App 2017/0297471) over Arandorenko (US Pub App 2018/0314261), as applied above, and further in view of Tkachenko (US Pub App 20019/0003133).

Regarding claim 13, Beaujot further discloses moving the conveyor to the bin further comprises stopping the conveyor before the conveyor contacts the bin (Fig.28).
Beaujot does not further specifically disclose using a supplemental proximity direction subsystem to prevent the conveyor from accidentally contacting the bin.
Tkachenko teaches a material transfer vehicle that is adapted to supply asphalt paving material to a paving machine on a roadway has a discharge conveyor with an input end and an output end with a discharge chute mounted thereon. A controller is operatively connected to the elevation control system and the steering control system for the discharge conveyor. A sensor is operatively connected to the controller, and is located and adapted to execute multiple non-contact sensor scan passes across the front end of the paving machine to determine the distance and orientation of the paving machine with respect to the paver-locating sensor (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to have modified Beaujot in view of Tkachenko to use a supplemental proximity direction subsystem to prevent the conveyor from accidentally contacting the bin in order to further prevent damage to the hardware.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Beaujot (US Pub App 2017/0297471) over Arandorenko (US Pub App 2018/0314261), as applied above, and further in view of Bent (2017/0121130). 

Regarding claim 15, Beaujot does not further specifically disclose positioning is performed using a machine vision subsystem.
Bent teaches systems and methods for monitoring a granular product cart wherein a user screen displays images and data fields that that allow the operator to monitor the operations of the system (Para.54).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to have modified Beaujot in view of Bent to use a machine vision subsystem in order to provide the user with more automated information in order to ease the burden of the user.

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Beaujot (US Pub App 2017/0297471) over Arandorenko (US Pub App 2018/0314261), as applied above, and further in view of Scholer (US Pub App 2017/0235471).

Regarding claim 16, Beaujot does not further specifically disclose positioning is performed using a LIDAR subsystem.
Scholer teaches a harvesting machine capable of automatic adjustment comprising a LIDAR (Para.15).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to have modified Beaujot in view of Scholer to include a LIDAR subsystem in order to provide the user with more automated information in order to ease the burden of the user.

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Beaujot (US Pub App 2017/0297471) over Arandorenko (US Pub App 2018/0314261), as applied above, and further in view of Teichrob (US Pub App 2015/0353291).

Regarding claim 18, Beaujot does not further specifically disclose generating and sending an angle signal to prevent the conveyor from being inclined too steeply.
Teichrob teaches a control system for material handling conveyor vehicle wherein several sets of sensors are used to position the conveyor as needed, including angle sensors (513) (Para.99).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to have modified Beaujot in view of Teichrob to include angle sensors in order to provide the user with more automated information in order to ease the burden of the user.

Response to Arguments
Applicant's arguments filed 12/28/2020 with respect to the 102 and 103 rejections of the claims have been considered but are moot because the arguments do not apply based on the new grounds of rejection and new interpretation of the references being used in the current rejection, necessitated by amendment.
Regarding Applicant's argument contending that the previously made rejection does not disclose computing the angle of approach to avoid obstacles, inasmuch as Applicant had claimed this feature, it is disclosed by Beaujot.  And as such, any arguments pertaining to this element are considered nonpersuasive.  As can best be seen in paragraphs 72-76, a conveyor control system 76 is operative to move and steer the conveyor and to selectively raise and lower the conveyor intake and the conveyor discharge. A location system 74 comprising a global positioning satellite receiver 70 is connected to the conveyor control system and is operative to guide the conveyor to a bin loading position.  Bin locations are programmed into the location system 74 and the location system is operative to guide the conveyor 78 to the bin loading and unloading positions with respect to each bin.  Further a conveyor discharge homing device 70A 
In response to applicant's argument that Arandorenko is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Arandorenko is of the controlled vehicles art.
Regarding Applicant's argument contending that the map of Arandorenko is not stored, inasmuch as Applicant had claimed this feature, it is disclosed by Beaujot.  And as such, any arguments pertaining to this element are considered nonpersuasive.  As can best be seen in paragraph 86, information is gathered based on data from light cameras, a lidar device, ultrasound arrays and other sensors used for detected obstacles and mapped to determine whether or not an obstacle is present.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652